Simmons, Justice.
The hill of exceptions in this case fails to specify what portions of the record are material to be transmitted to this court, as required by the act of November 11th, 1889 (Acts 1889, p. 114); and the certificate of the judge to the hill of exceptions is not the certificate prescribed by that act. The act declares that no case shall be taken to the Supreme Court by bill of exceptions except in the manner prescribed therein. *508As the plaintiff in error has failed to comply with or even to attempt compliance with the provisions of this act, this court has no jurisdiction of the case, and the bill of exceptions must be dismissed.

Writ of error dismissed.